                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                  Case No. 19-30319-DM
Ophelia B Alvarez                                                                       Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-3           User: bgapuz                 Page 1 of 2                   Date Rcvd: Aug 21, 2019
                               Form ID: DOC                 Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 23, 2019.
db             +Ophelia B Alvarez,    2500 Tara Lane,    South San Francisco, CA 94080-5113
cr             +Deutsche Bank National Trust Company, as Trustee,,     The Wolf Firm, A Law Corporation,
                 2955 Main Street, Second Floor,     Irvine, CA 92614-5909
14978979        AT&T CORP,   by American InfoSource as agent,     PO Box 5072,    Carol Stream, IL 60197-5072
14950991       +Chase Mortgage,    Mail Code: OH4-7302,    Po Box 24696,    Columbus, OH 43224-0696
14950992       +County Of San Mateo,    Po Box 2999,    Redwood City, CA 94064-2999
14950993       +County of San Mateo,    555 County Center, 1st Floor,    Redwood City, CA 94063-1665
15011620       +Grace Pangilinan,    c/o Anant Pradhan,    201 Redwood Shores Parkway,
                 Redwood Shores, CA 94065-1134
15011618       +John Paul, as Trustee,    c/o Alexander Biddle,    1900 S Norfolk Street #350,
                 San Mateo, CA 94403-1171
14950999       +Perfection Collection,    Attn: Bankruptcy Department,     313 E 1200 S, Suite 102,
                 Orem, UT 84058-6910
15011667       +Weil Gotshal & Manges LLP,    201 Redwood Shores Parkway, Suite 400,
                 Redwood City, CA 94065-1191

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Aug 22 2019 07:23:00       CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,     P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Aug 22 2019 07:24:00       CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,     P.O. Box 2952,    Sacramento, CA 95812-2952
smg            +EDI: EDD.COM Aug 22 2019 07:23:00       Chief Tax Collection Section,
                 Employment Development Section,     P.O. Box 826203,    Sacramento, CA 94230-0001
cr             +EDI: AISACG.COM Aug 22 2019 07:24:00       Capital One Auto Finance, a division of Capital On,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14950989       +EDI: CAPITALONE.COM Aug 22 2019 07:24:00        Capital One / Levitz,    Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
14950990       +EDI: CAPONEAUTO.COM Aug 22 2019 07:25:00        Capital One Auto Finance,    Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
14982149       +EDI: AISACG.COM Aug 22 2019 07:24:00       Capital One Auto Finance,a division of Capital One,
                 c/o AIS Portfolio Services, LP,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City OK 73118-7901
14981435        EDI: BL-BECKET.COM Aug 22 2019 07:25:00       Capital One, N.A.,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
14991316        E-mail/Text: jennifer.chacon@spservicing.com Aug 22 2019 03:23:14
                 Deutsche Bank National Trust Company as Trustee,      c/o Select Portfolio Servicing Inc.,
                 P.O. Box 65250,    Salt Lake City, UT 84165-0250
14950994       +EDI: DISCOVER.COM Aug 22 2019 07:24:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
14950995       +EDI: EDD.COM Aug 22 2019 07:23:00       Employment Development Department,
                 Bankruptcy Unit - MIC 92E,     P.O. Box 826880,    Sacramento, CA 94280-0001
14980748        EDI: CALTAX.COM Aug 22 2019 07:24:00       FRANCHISE TAX BOARD,    BANKRUPTCY SECTION MS A340,
                 PO BOX 2952,    SACRAMENTO CA 95812-2952
14950996        EDI: CALTAX.COM Aug 22 2019 07:24:00       Franchise Tax Board,    Bankruptcy Section, MS A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
14950997        EDI: IRS.COM Aug 22 2019 07:24:00       Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia PA 19101-7346
14950998       +E-mail/Text: bncnotices@becket-lee.com Aug 22 2019 03:22:28        Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,    Milwaukee, WI 53201-3120
14951000       +E-mail/Text: william_cooper@SanFranciscoFCU.com Aug 22 2019 03:23:11         San Francisco Fed Cr U,
                 770 Golden Gate Ave,    San Francisco, CA 94102-3195
14951001        E-mail/Text: jennifer.chacon@spservicing.com Aug 22 2019 03:23:14
                 Select Portfolio Servicing,     3217 S. Decker Drive,    Salt Lake City, UT 84119
14951002       +E-mail/Text: jennifer.chacon@spservicing.com Aug 22 2019 03:23:14
                 Select Portfolio Servicing, Inc,     Attn: Bankruptcy,    Po Box 65250,
                 Salt Lake City, UT 84165-0250
14951003       +EDI: RMSC.COM Aug 22 2019 07:24:00       Synchrony Bank/ JC Penneys,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
14951004       +EDI: RMSC.COM Aug 22 2019 07:24:00       Synchrony Bank/Mervyns,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
14951005        EDI: TFSR.COM Aug 22 2019 07:23:00       Toyota Financial Services,     Attn: Bankruptcy,
                 Po Box 8026,    Cedar Rapids, IA 52409
                                                                                                TOTAL: 21

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.



        Case: 19-30319      Doc# 37      Filed: 08/23/19     Entered: 08/23/19 21:20:54        Page 1 of 3
District/off: 0971-3                  User: bgapuz                       Page 2 of 2                          Date Rcvd: Aug 21, 2019
                                      Form ID: DOC                       Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 21, 2019 at the address(es) listed below:
              Daniel K. Fujimoto    on behalf of Creditor   Deutsche Bank National Trust Company, as Trustee, in
               trust for registered Holders of Long Beach Mortgage Loan Trust 2003-4, Asset-Backed Certificates,
               Series 2003-4 wdk@wolffirm.com, faxes@wolffirm.com
              David Burchard     TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Jason Honaker    on behalf of Debtor Ophelia B Alvarez jh@honakerlegal.com,
               HonakerJR78624@notify.bestcase.com
              Office of the U.S. Trustee / SF    USTPRegion17.SF.ECF@usdoj.gov
                                                                                             TOTAL: 4




         Case: 19-30319            Doc# 37        Filed: 08/23/19          Entered: 08/23/19 21:20:54                Page 2 of 3
Form DOC

                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In      Ophelia B Alvarez                                Case No.: 19−30319 DM 13
Re:
           Debtor(s)                            Chapter: 13




                                      NOTICE OF DISMISSAL OF CASE




   Notice is given that an order was filed on 8/21/19 dismissing the above−captioned case effective 8/21/19.



Dated: 8/21/19                                   For the Court:

                                                 Edward J. Emmons
                                                 Clerk of Court
                                                 United States Bankruptcy Court

Doc # 36




      Case: 19-30319        Doc# 37    Filed: 08/23/19        Entered: 08/23/19 21:20:54          Page 3 of 3
